By the Court, Lacy, J. The court below should have sustained the demurrer to the defendant’s plea of the statute of limitations. This is an action of debt upon a foreign judgment, and five years have not elapsed since the limitation accrued. The statute of limitations took effect on the 20th of March, 1839, and this suit was brought upon the 15th of June, 1843. Prior to the passage of this act there was no statute in force in the territorial government as to limitations upon foreign judgments. The operation of the act upon demands existing at the time of its passage is the same as it would be upon those accruing upon the day it took effect. All demands existing when the act went into operation must be sued for within the time prescribed, or they will be barred. The statute creates a new rule upon the subject; and the essence of a new rule is its application to future cases that may arise under it. In The people vs. The Supervisors of the Colombia College, 10 Wend. 365, the court said the statute, of limitations, like all other acts, are prospective, and so ought to be construed unless otherwise expressed, or that they cannot have the intended operation by any other than a retrospective construction. The general rule is, that no statute is to have a retrospective operation beyond its commencement. Sayre vs. Wisner, 8 Wend. 663. And in Dash vs. Van Kleek, 7 J. R., it is held that no statute can be construed retrospectively when it takes away subsisting vested rights. It cannot cut off all remedy, and deprive a party of his right of action. Our Revised Statutes apply to limitations of actions or causes of action accruing or existing subsequent to their taking effect. The rule relates to future contracts which would be barred according to its provisions, or to existing demands as if they had accrued at the time the statute commenced its operation. The demurrer to the plea relates back to the declaration, and the record shows that five years have not elapsed since the passage of the act of limitations. Judgment reversed.